United States Department of Labor
Employees’ Compensation Appeals Board
____________________________________
J.H., Appellant
and
DEPARTMENT OF THE NAVY,
San Diego, CA, Employer
____________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-366
Issued: July 19, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 13, 2011 appellant filed a timely appeal from a September 19, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish that he
sustained right ear hearing loss causally related to factors of his federal employment; and
(2) whether appellant established that his left ear hearing loss is ratable.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 10, 2011 appellant, then a 67-year-old sheet metal mechanic, filed an
occupational disease claim alleging that he sustained hearing loss as a result of exposure to loud
noise in his federal employment. He first related his condition to his work on July 8, 2010.
Appellant submitted employing establishment health unit reports dated August 31, 1988
to February 17, 2011 and as a position description.
In a July 8, 2010 audiology evaluation report, Chris Duhon, an audiologist, noted that
appellant had asymmetrical hearing loss in the right ear. He stated that appellant was no longer
fit to work in hazardous noise.
OWCP advised appellant on March 9, 2011 of the deficiencies in his claim and requested
additional information regarding his employment history, exposure to hazardous noise at work,
development of his hearing loss, as well as medical documents concerning his hearing loss.
Appellant submitted a March 30, 2011 statement, in which he reviewed his employment
history. Regarding his current employment, he noted that from August 1988 until February 28,
2011 his duties as a sheet metal worker exposed him to noise from sanding, band saws, drill
motors and riveting guns.
In reports dated July 22 and September 21, 2010, Dr. Douglas F. Brewster, a Boardcertified physician in otolaryngology, advised that appellant’s audiogram showed a 40-decibel
sensorineural hearing loss in his right ear and that his left ear was normal. He diagnosed
appellant with Ménière’s disease.
On May 19, 2011 OWCP referred appellant to a second opinion physician, Dr. Theodore
Mazer, Board-certified in otolaryngology, for evaluation.
In a July 5, 2011 report, Dr. Mazer stated that appellant had unilateral tinnitus in his right
ear only, with no history of any unilateral exposures to noise or greater exposures to noise on the
right ear than the left over his years of federal employment. He concluded that appellant’s loss
of hearing was “highly unlikely” to be in any way related to his exposure to noise. Appellant
had a history of no progressive hearing loss for the first 16 years of exposure, followed by a
dramatic unilateral loss on the right in 2003 and again a couple of years later, despite no
unilateral or increased noise exposure. He experienced two episodes of vertigo beginning around
the same time as the hearing losses began, in addition to the extreme impairment and speech
discrimination. Dr. Mazer found that appellant had retrocochlear disease and Ménière’s disease.
He concluded that nothing in the evaluation supported the claim of occupational injury.
Dr. Mazer noted that appellant’s left ear’s hearing loss was consistent with his age, although “a
nominal noise-induced hearing loss of 3,000 Hertz is not excluded,” but there was no ratable
hearing impairment. The audiogram dated July 5, 2011 showed for the left ear, hearing levels of
15, 15, 15 and 25 decibels at the respective frequencies of 500, 1,000, 2,000 and 3,000 Hertz.
The equipment was calibrated on March 5, 2011.
On August 28, 2011 the district medical adviser reviewed Dr. Mazer’s report and the
July 5, 2011 audiometric test. He determined that appellant’s loss of hearing in the right ear was
2

not employment related, while the loss of hearing in his left ear was causally related to his
employment, but was not ratable. In accordance with the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment, (A.M.A., Guides), appellant
had a zero percent sensorineural hearing loss in the left ear.
In a September 19, 2011 decision, OWCP denied appellant’s claim on the grounds that he
had failed to establish that he had sustained any hearing loss caused by his federal employment.
It noted the right ear loss was unilateral while the left ear loss was typical of an individual of
appellant’s age.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed;5 a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition;6 and (3) medical evidence establishing the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed, or stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant.7
Appellant has the burden of establishing by weight of the reliable, probative and
substantial evidence that his hearing loss condition was causally related to noise exposure in his
federal employment.8 Neither the condition becoming apparent during a period of employment,

2

Id.

3

Tracey P. Spillane, 54 ECAB 608 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

4

See Ellen L. Noble, 55 ECAB 530 (2004).

5

Michael R. Shaffer, 55 ECAB 386 (2004).

6

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

7

Beverly A. Spencer, 55 ECAB 501 (2004).

8

Stanley K. Takahaski, 35 ECAB 1065 (1984).

3

nor the belief of the employee that the hearing loss was causally related to noise exposure in
federal employment, is sufficient to establish causal relationship.9
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence, which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors.10 The
opinion of the physician must be based on a complete factual and medical background of the
claimant11 and must be one of reasonable certainty12 explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the
claimant.13
Section 8101(2) of FECA provides that the term “physician” includes surgeons,
podiatrists, dentists, clinical psychologists, optometrists, chiropractors and osteopathic
practitioners within the scope of their practice as defined by State law. As nurses, physician’s
assistants, physical and occupational therapists are not “physicians” as defined by FECA, their
opinions regarding diagnosis and causal relationship are of no probative medical value.14
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides. Using the frequencies of 500, 1,000, 2,000 and 3,000 cycles per second, the
losses at each frequency are added up and averaged. Then, the fence of 25 decibels deducted
because, as the A.M.A., Guides points out, losses below 25 decibels result in no impairment in
the ability to hear everyday speech under everyday conditions. The remaining amount is
multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing loss. The binaural
loss is determined by calculating the loss in each ear using the formula for monaural loss: the
lesser loss is multiplied by five, then added to the greater loss and the total is divided by six to
arrive at the amount of the binaural hearing loss. The Board has concurred in OWCP’s adoption
of this standard for evaluating hearing loss.15
Further, the requirements of the evidence to be used in evaluating occupational hearingloss claims are defined by the Federal (FECA) Procedure Manual, which provides that the
employee should undergo audiological evaluation and otological examination; that the
audiological testing precede the otologic examination; that the audiological evaluation and
otologic examination be performed by different individuals as a method of evaluating the
reliability of the findings; that the clinical audiologist and otolaryngologist be certified; that all
9

See John W. Butler, 39 ECAB 852, 858 (1988).

10

Conard Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

11

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

12

John W. Montoya, 54 ECAB 306 (2003).

13

Judy C. Rogers, 54 ECAB 693 (2003).

14

See Roy L. Humphrey, 57 ECAB 238 (2005).

15

J.H., Docket No. 08-2432 (issued June 15, 2009); J.B., Docket No. 08-1735 (issued January 27, 2009).

4

audiological equipment authorized for testing meet the calibration protocol contained in the
accreditation manual of the American Speech and Hearing Association that the audiometric test
results include both bone conduction and pure-tone air conduction thresholds; speech reception
thresholds and monaural discrimination scores; and that the otolaryngologist’s report include the
date and hour of examination; date and hour of the employee’s last exposure to loud noise; a
rationalized medical opinion regarding the relationship.16
ANALYSIS
Appellant alleged that he sustained hearing loss due to exposure to hazardous noise at his
federal employment. The Board finds that his hearing loss in the right ear is not employment
related and that he sustained no ratable hearing loss in his left ear.
Dr. Mazer, a second opinion Board-certified otolaryngologist, reviewed the factual
background of appellant’s employment provided in the statement of accepted facts, examined
him and obtained audiometric testing on otologic examination. He found that appellant’s hearing
loss in his right ear was not due to his employment-related noise exposure. Dr. Mazer explained
that appellant was not subject to unilateral noise exposure or greater exposures to noise on the
right ear than the left over his years of federal employment. The hearing loss in appellant’s right
ear was much more severe. Dr. Mazer determined that the loss of hearing in the right ear,
coupled with the vertigo episodes that appellant sustained were due to retrocochlear disease and
Ménière’s disease. As such, his hearing loss in the right ear was not employment related.17
The Board finds that the well-reasoned opinion of Dr. Mazer establishes that appellant’s
right ear hearing loss was not caused by his federal employment. Dr. Mazer fully explained the
reasons why appellant’s hearing loss in the right ear was not caused by work-related noise
exposure. The medical adviser reviewed Dr. Mazer’s findings on August 28, 2011 and
concurred that appellant’s right side hearing loss was not employment related. Appellant did not
submit medical opinion evidence to support that his hearing loss in the right ear was caused by
workplace noise exposure.18
With regard to appellant’s left ear, the Board finds that appellant’s hearing loss is
employment related but not ratable. Both Dr. Mazer and the medical adviser reported that
appellant’s left side hearing loss was aggravated by noise exposure in his federal employment.
The physicians found, however, that appellant’s left ear hearing loss was not ratable. OWCP
denied appellant’s left ear hearing loss as not causally related to his employment; but this finding
is not supported by the medical evidence of record. The Board finds that appellant’s left ear
hearing loss is causally related to his federal employment, but is not ratable.

16

Joshua Holmes., 42 ECAB 231 (1990).

17

The Board also notes that this diagnosis is consistent with Dr. Brewster’s findings.

18

Dr. Brewster’s July 22 and September 21, 2010 medical reports did not address the issue of causation and is
thus of limited probative value. See Mary E. Marshall, 56 ECAB 420 (2005) (medical reports lacking a rationale on
causal relationship have little probative value).

5

OWCP’s medical adviser applied OWCP’s standardized procedures to the September 3,
2010 audiogram performed for Dr. Mazer, testing for the left ear at the frequency levels of 500,
1,000, 2,000 and 3,000 cycles per second revealed decibel losses of ear 15, 15, 15 and 25,
respectively. These decibels were totaled at 70 and were divided by 4 to obtain the average
hearing loss at those cycles of 17.5 decibels. The average of 17.5 decibels was then reduced by
25 decibels (the first 25 decibels were discounted as discussed above) to equal zero which was
multiplied by the established factor of 1.5 to compute a zero percent hearing monaural loss for
the left ear.
An audiologist is not considered to be a physician under FECA.19 As such, the July 8,
2010 audiology evaluation issued by Chris Duhon has no probative value as it was not reviewed
by a physician.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to establish that his right ear hearing loss was
caused by his federal employment and that he sustained a ratable left ear hearing loss causally
related to his federal employment.

19

See Terry S. Laroque, Docket No. 00-2033 (issued April 26, 2001) (where the claimant supported his request
for reconsideration by submitting audiograms and an audiologist s report, the Board found that the evidence was
irrelevant to the extent of his hearing loss inasmuch as the audiograms were not reviewed by a physician).

6

ORDER
IT IS HEREBY ORDERED THAT the September 19, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: July 19, 2012
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

